J-S57040-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY DUPRE CHAPMAN,                     :
                                               :
                       Appellant               :       No. 671 MDA 2019

         Appeal from the Judgment of Sentence Entered March 26, 2019
       in the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0004334-2018

BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED DECEMBER 24, 2019

        Anthony Dupre Chapman (“Chapman”) appeals from the judgment of

sentence imposed following his convictions of two counts of persons not to

possess firearms.1 We affirm.

        In its Opinion, the trial court set forth the relevant factual background

as follows:

              On September 12, 2018, a gold [l]owrider Cadillac
        (“Cadillac”)[,] operated by Chapman[,] was in the area of the 100
        block of Mulberry Street, Reading, Berks County, Pennsylvania.
        Officer Ryan Crampsie (“Officer Crampsie”) of the Reading Police
        Department heard shots fired and responded to that area. Officer
        Crampsie learned from witnesses that the [gunshots] had come
        from the Cadillac. Two minutes later, law enforcement came into
        contact with the Cadillac two blocks away from where the shots
        had been fired. Officer Russell Foltz (“Officer Foltz”) of the
        Reading Police Department approached the Cadillac[, in which
        Chapman was seated,] and observed several spent shell casings
        between the driver’s door and the seat. Officer Foltz observed a
____________________________________________


1   18 Pa.C.S.A. § 6105(a)(1).
J-S57040-19


      firearm underneath the Cadillac’s driver’s seat when … Chapman[]
      was removed from the vehicle. Officer Foltz heard Chapman state
      that “these punk-ass gangsters don’t respect anyone.”

            A search warrant was obtained and executed on the
      Cadillac[,] where officers discovered Chapman’s Access card,
      RACC identification card, and Visa card. Numerous spent and
      unspent shell casings were located in the Cadillac’s center console.
      A second firearm was located in the rear passenger pocket of the
      Cadillac[,] which was easily accessible by Chapman.

             After a bench trial, [the trial] court found Chapman guilty of
      both [of the above-mentioned counts]. On March 26, 2019, [the
      trial] court imposed a cumulative sentence … of 10 to 20 years in
      [prison]. Chapman was given credit for the 195 days [that] he
      had previously served. On April 3, 2019, Chapman filed a Post-
      Trial Motion[, requesting a modification of his sentence,] which
      [the trial] court denied….

            On April 25, 2019, Chapman filed a Notice of Appeal to the
      Superior Court of Pennsylvania from the [judgment of sentence].
      On April 30, 2019, Chapman was ordered to file a concise
      statement of matters complained of on appeal within 21 days from
      the order’s entry on the docket. On May 13, 2019, Chapman filed
      a [timely Pa.R.A.P. 1925(b)] Concise Statement….

Trial Court Opinion, 6/28/19, at 2 (citations and footnote omitted; paragraphs

reordered).

      On appeal, Chapman raises the following questions for our review:

      1. Whether the [t]rial [c]ourt erred when it admitted a certified
      copy of [a prior] conviction and a New Jersey fingerprint card[,]
      which were not sealed as required under P[ennsylvania] Rule of
      Evidence 902(1) and 902(2)[?]

      2. Whether the [t]rial [c]ourt erred and abused its discretion when
      it sentenced [Chapman] to an aggregate term of incarceration of
      ten (10) to twenty (20) years, which is manifestly excessive under
      the circumstances of the case, considering the fact that the two
      counts of [p]ersons [n]ot to [p]ossess arose from the same
      criminal episode and do not warrant consecutive sentences[?]

Brief for Appellant at 7.

                                      -2-
J-S57040-19


      In his first claim, Chapman alleges that the trial court erred in admitting

as evidence a copy of his New Jersey fingerprint card (“the fingerprint card”),

and a certified copy of his prior conviction in New Jersey (“the certified

conviction record”). See id. at 15-20. Chapman states that the documents

were copies of the originals, and the Commonwealth did not prove that the

documents were self-authenticating pursuant to Pa.R.E. 902. Id. Chapman

argues that the fingerprint card is not a public record, and therefore requires

a seal, or a signature and a seal, to be self-authenticating, pursuant to

subsections 902(1) and 902(2), respectively. Id. at 16-18. Regarding the

certified conviction record, Chapman acknowledges that it contains a

certification, but argues that it also requires a seal to be self-authenticating

pursuant to subsections 902(1) and 902(2). Id. at 18-20.

             Admission of evidence is within the sound discretion of the
      trial court, and this Court will find the trial court abused its
      discretion only where it is revealed in the record that the court did
      not apply the law in reaching its judgment or exercised manifestly
      unreasonable judgment or judgment that is the result of partiality,
      prejudice, bias, or ill will.

Commonwealth v. McKellick, 24 A.3d 982, 986 (Pa. Super. 2011).

      Pennsylvania Rule of Evidence 901 provides, in relevant part, as follows:

      Rule 901. Authenticating or Identifying Evidence

      (a) In General. To satisfy the requirement of authenticating or
      identifying an item of evidence, the proponent must produce
      evidence sufficient to support a finding that the item is what the
      proponent claims it is.

      (b) Examples. The following are examples only--not a complete
      list--of evidence that satisfies the requirement:


                                      -3-
J-S57040-19


      (1) Testimony of a Witness with Knowledge. Testimony that an
      item is what it is claimed to be.

Pa.R.E. 901(a), (b).

            [A]uthentication is required prior to [the] admission of
      evidence. The proponent of the evidence must introduce sufficient
      evidence that the matter is what it purports to be. Testimony of
      a witness with personal knowledge that a matter is what it is
      claimed to be can be sufficient.

Commonwealth v. Mangel, 181 A.3d 1154, 1158-59 (Pa. Super. 2018)

(citation omitted).

      Rule of Evidence 902 sets forth 13 different types of documents, and

the way by which each is self-authenticating. See Pa.R.E. 902 (stating that

“[t]he following items of evidence are self-authenticating; they require no

extrinsic evidence of authenticity in order to be admitted[.]”).       Subsection

902(4)(A) states,

      (4) Certified Copies of Public Records. A copy of an official
      record--or a copy of a document that was recorded or filed in a
      public office as authorized by law--if the copy is certified as correct
      by:

         (A) the custodian or another person authorized to make the
         certification....

Pa.R.E. 902(4)(A).

      Here, our review discloses that the certified conviction record is a

certified copy, obtained from the New Jersey Superior Court, and contains a

certification by the deputy clerk of the New Jersey Superior Court. See N.T.,

2/28/19, at 6-8; see also id. at 8 (wherein Commonwealth’s Exhibit 4 was

admitted into evidence). Accordingly, the certified conviction record is self-


                                       -4-
J-S57040-19


authenticating, and the trial court did not err in admitting it as evidence. See

Pa.R.E. 902(4)(A).

       Regarding the fingerprint card, Detective Sergeant Robert F. Johnson,

of the Berks County District Attorney’s office (“Detective Sergeant Johnson”),

testified at trial that he requested Chapman’s fingerprint card from the New

Jersey State Police. Id. at 13. Detective Sergeant Johnson stated that, in

response, he received the fingerprint card. Id. at 13-14. Accordingly, the

Commonwealth properly authenticated the fingerprint card, and the trial court

did not err in admitting it as evidence. See Pa.R.E. 901.2

       In his second claim, Chapman alleges that his sentence is manifestly

excessive. See Brief for Appellant at 20-22. Chapman argues that the trial

court erred in ordering his sentences to run consecutively, given the nature of

his offense, and the fact that his two offenses arise from one criminal act. Id.

       Chapman challenges the discretionary aspects of his sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010).             Rather, when an appellant challenges the

discretionary aspects of his sentence, we must consider his brief on this issue

as a petition for permission to appeal. Commonwealth v. Yanoff, 690 A.2d

260, 267 (Pa. Super. 1997); see also Commonwealth v. Tuladziecki, 522


____________________________________________


2 In light of our disposition, we need not determine whether the fingerprint
card is self-authenticating.

                                           -5-
J-S57040-19


A.2d 17, 18 (Pa. 1987).        Prior to reaching the merits of a discretionary

sentencing issue,

         [this Court conducts] a four-part analysis to determine: (1)
         whether appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
         has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
         substantial question that the sentence appealed from is not
         appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                    ***

               The determination of what constitutes a substantial question
         must be evaluated on a case-by-case basis.          A substantial
         question exists only when the appellant advances a colorable
         argument that the sentencing judge’s actions were either: (1)
         inconsistent with a specific provision of the Sentencing Code; or
         (2) contrary to the fundamental norms which underlie the
         sentencing process.

Moury, 992 A.2d at 170 (quotation marks and some citations omitted).

         Here, Chapman filed a timely Notice of Appeal, raised his sentencing

claim in a Post-Trial Motion, and included a Rule 2119(f) Statement in his

brief.    Further, Chapman’s claim that the sentencing court’s imposition of

consecutive sentences was excessive, and failed to take into account the

nature and circumstances of the offenses, raises a substantial question. See

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013) (stating

that an excessive sentence claim, in conjunction with “an argument that

articulates reasons why consecutive sentences in a particular case are

unreasonable or clearly unreasonable,” raises a substantial question). Thus,

we will review Chapman’s claim.

                                       -6-
J-S57040-19


      Our standard of review is as follows:

      Sentencing is vested in the discretion of the trial court, and will
      not be disturbed absent a manifest abuse of that discretion. An
      abuse of discretion involves a sentence which was manifestly
      unreasonable, or which resulted from partiality, prejudice, bias, or
      ill will. It is more than just an error in judgment.

Commonwealth v. Downing, 990 A.2d 788, 792-93 (Pa. Super. 2010)

(citation omitted).

            When imposing a sentence, a court is required to consider
      the particular circumstances of the offense and the character of
      the defendant. In considering these factors, the court should refer
      to the defendant’s prior criminal record, age, personal
      characteristics and potential for rehabilitation.      It must be
      demonstrated that the court considered the statutory factors
      enunciated for determination of sentencing alternatives, and the
      sentencing guidelines. Additionally, the court must impose a
      sentence which is consistent with the protection of the public, the
      gravity of the offense as it relates to the impact on the life of the
      victim and the community, and the rehabilitative needs of the
      defendant.

Commonwealth v. McClendon, 589 A.2d 706, 712 (Pa. Super. 1991)

(internal citations and quotation marks omitted). Moreover, “where the trial

court is informed by a pre-sentence report, it is presumed that the court is

aware of all appropriate sentencing factors and considerations, and that where

the court has been so informed, its discretion should not be disturbed.”

Downing, 990 A.2d at 794 (quotation marks and citations omitted). “Where

a sentence is within the standard range of the guidelines, Pennsylvania law

views the sentence as appropriate under the Sentencing Code.” Moury, 992

A.2d at 171. Furthermore, “the trial judge may determine whether, given the

facts of a particular case, a sentence should run consecutive to or concurrent


                                      -7-
J-S57040-19


with another sentence being imposed.” Commonwealth v. Lilley, 978 A.2d

995, 998 (Pa. Super. 2009).

      Here, the record reflects that the trial court considered the particular

circumstances of the offense, Chapman’s prior criminal record, age, work

history, and potential for rehabilitation, as well as Chapman’s statement at

sentencing, and his general character. See N.T., 3/26/19, at 7-9. Further,

the trial court considered the sentencing guidelines, Chapman’s prior record

score and extensive criminal history, including crimes committed while under

state supervision, his rehabilitative needs, and the seriousness of his crimes.

Id. at 9-11. Thus, the trial court properly considered all the statutory factors

before sentencing Chapman. See McClendon, supra.

      Moreover, because the trial court had the benefit of a pre-sentence

investigation report (“PSI”), which the trial judge expressly stated that he had

reviewed, see N.T., 3/26/19, at 8, 9, it is presumed that the court was aware

of relevant information regarding Chapman’s character, and weighed those

considerations along with any mitigating factors. See Downing, 990 A.2d at

794; see also Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa.

Super. 2009) (stating that “[t]he sentencing judge can satisfy the requirement

that reasons for imposing sentence be placed on the record by indicating that

he or she has been informed by the [PSI]; thus properly considering and

weighing all relevant factors.”) (citation omitted).    Furthermore, because

Chapman’s sentence was within the standard range, it was appropriate under


                                     -8-
J-S57040-19


the Sentencing Code. See Moury, supra; Lilley, supra. Accordingly, we

conclude that the trial court’s sentence was not improperly excessive, and

Chapman’s discretionary sentencing challenge fails.

     Judgment of sentence affirmed.

     Judge Bowes and Judge Stabile concur in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2019




                                    -9-